Case 6:19-cv-01274-PGB-LRH Document 16 Filed 12/23/19 Page 1 of 2 PageID 57



                         UNITED STATS DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

BRIAN MEARS,

      Plaintiff,
                                             CASE NO.: 6:19-CV-01274-PGB-LRH
vs.

J & L ELECTRIC GROUP, LLC, a
Florida Limited Liability Company, and
JAMES LAVENDER, Individually,

      Defendants.                        /

                          NOTICE OF NON-OBJECTION

      COMES NOW, the Plaintiff, BRIAN MEARS, by and through the undersigned

counsel, and files this Notice of Non-Objection to this Court’s December 18, 2019

Report and Recommendation (Doc. 15). The Plaintiff hereby notifies the Court that he

has no objection to this Court’s Report and Recommendation regarding the Parties’

Joint Motion for Approval of Settlement filed on October 21, 2019 (Doc. 14). The

Plaintiff is agreeable to the Court’s Report and Recommendation.

      Dated this 23rd day of December, 2019.

/s/ MATTHEW GUNTER
Matthew Gunter, Esq.
FLBN: 0077459
Morgan & Morgan, P.A.
20 N. Orange Avenue
Suite 1600
Orlando, FL 32801
Telephone: (407) 420-1414
Facsimile: (407) 867-4791
Email: MGunter@forthepeople.com

Counsel for Plaintiff
Case 6:19-cv-01274-PGB-LRH Document 16 Filed 12/23/19 Page 2 of 2 PageID 58




                            CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 23rd day of December, 2019, I electronically

filed the foregoing with the Clerk of the Court by using the CM/ECF system which I

understand will send a notice of electronic filing to all counsel of record.

                                         s/ MATTHEW GUNTER
                                         Matthew Gunter, Esq.
